DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Chinese Application CN202022001713.3 dated 09/14/2020 and applicant has filed a certified copy of this Chinese application on 10/12/2020.

Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1, lines 3-4, “the first lifting platform device and the lifting platform device” should read --the first lifting platform device and the second lifting platform device--.Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (means for”) or another linking word or phrase, such as “configured to” or “so that”; the following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for.";and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “mechanical safe locking devices”.The three prong tests are:
(A) the claim limitation uses the term “means” or a generic placeholder 
(B) the term “means” is modified by functional language, 
(C) the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function.
Claim limitation fails the first prong test and thus will not be interpret to invoke 35 USC 112(f). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Jiayuan (CN105084248 (A)) or, in the alternative, under 35 U.S.C. 103 as obvious over VanLierop (US Patent No. 4,724,930).
Regarding claims 1-2, Jiayuan teaches a mechanically unlocked automobile lifter comprising a power device (controller and source connected to oil cylinders to supply oil), oil cylinders (oil cylinders 8, 8’) and lifting platform devices, wherein the lifting platform devices comprise a first lifting platform device and a second lifting platform device, the first lifting platform device and the second lifting platform device are arranged in parallel; wherein each of the first lifting platform device and the second lifting platform device comprises an upper table (supporting platforms 6, 6’) and a lower plate (bases 1, 1’), the upper table and the lower plate of each of the first lifting platform device and the second lifting platform device have a scissor-type support arm disposed therebetween, the scissor-type support arm comprises a first support arm and a second support arm, the first support arm and the second support arm are arranged intersecting with each other (at O); an upper end of the first support arm is slidably connected with the upper table, and a lower end of the first support arm is fixedly connected with the lower plate; an upper end of the second support arm is fixedly connected with the upper table, and a lower end of the second support arm is slidably connected with the lower plate; the lower plates of the first lifting platform device and the second lifting platform device have a first beam (51) and a second beam (41) disposed therebetween, the first beam is hinged (par. 0030: by pin and support rod 421) with the lower end of the second support arm, the second beam is hinged (par. 0030: by pin and support rod 421) with the lower end of the first support arm, the oil cylinders are disposed on the scissor-type support arms of the first lifting platform device and the second lifting platform device, and the power device is connected with the oil cylinders; wherein the lower plates of the first lifting platform device and the second lifting platform device are disposed with mechanical safe locking devices (safety locks 2, 2’ and solenoid valves 3, 3’) respectively; Jiayuan teaches the controller connected to the oil cylinders, and the hydraulic power unit is inherent teaching of Jiayuan reference.VanLierop teaches two parallel first lifting platform and second lifting platform each having an upper table and a lower plate and a scissor type support arm and an oil cylinder 72 and a power device connected to the oil cylinders (par. 13).

    PNG
    media_image1.png
    1212
    1429
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jiayuan in view of He, Li-xin et al. (CN 110386573 A) hereinafter Li-xin.
Regarding claims 3-4, Jiayuan teaches each of the mechanical safe locking devices comprises lock teeth (2, 2’) and a lock frame (par. 0038: solenoid valves 3, 3’ and 511); the lock teeth are disposed on the lower plate, an end of the lock frame is connected to the lower end of the second support arm; but does not clearly show an arc-shaped unlocking piece.Li-xin teaches a scissor lift having a lower plate and an upper table, scissor-type support arm and mechanical safe locking device with lock teeth disposed on the lower plate and a lock frame connected to lower end of the second support and an arc-shaped unlocking piece. Li-xin teaches this mechanism speeds up locking and unlocking process.

    PNG
    media_image2.png
    789
    785
    media_image2.png
    Greyscale
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate locking device of Li-xin in device of Jiayuan to speed up locking and unlocking process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHDI H NEJAD/Primary Examiner, Art Unit 3723